Citation Nr: 1015156	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously and finally denied claim of service 
connection for degenerative joint disease of the lumbar spine 
with spondylolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to October 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested that he be afforded a videoconference 
hearing at his local RO in April 2005.  He was scheduled for 
such a hearing in March 2008.  Prior to the hearing, the 
Veteran's representative requested a postponement because the 
Veteran had been hospitalized.  This request was granted in 
March 2008.  To date, the Veteran has not been rescheduled 
for this hearing.  Therefore, the case must be remanded to 
the RO to comply with his request.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
schedule the appellant for a 
videoconference hearing at the RO, and 
provide sufficient notice to the Veteran 
and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


